                    UNITED STATES DISTRICT COURT
                       DISTRICT OF PUERTO RICO

___________________________________
                                   )
MSO OF PUERTO RICO, LLC,           )
                                   )
                     Plaintiff,    )
                                   )
          v.                       )           CIVIL ACTION
                                   )           NO. 3:18-01683-WGY
MED SCAN, PSC,                     )
MEDISCAN, PSC,                     )
MEDSCAN MRI & CT SCAN, LLC and     )
WILLIAM CRUZ MEDINA,               )
                                   )
                     Defendants.   )
___________________________________)


YOUNG, D.J. 1                                        July 2, 2019

                         MEMORANDUM & ORDER

I.   INTRODUCTION

     This motion to remand turns on whether federal jurisdiction

extends to a dispute that may require interpretation of federal

regulations but which involves no federal actor, only a Medicare

administrator.    For the reasons stated below, the Court ALLOWS

the motion to remand and REMANDS the case to the Commonwealth of

Puerto Rico Court of First Instance, Superior Court of San Juan.




     1   Of the District of Massachusetts, sitting by designation.
federal system as a whole.”   Gunn, 568 U.S. at 260 (citing

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S.

308, 315 (2005)).   Typically, that means the cause of action

will turn on a new interpretation of a regulation, or the issue

is of broader significance for the federal government.   See id.

at 260-62; Municipality of Mayaguez v. Corporacion Para el

Desarrollo del Oeste, Inc., 726 F.3d 8, 14 (1st Cir. 2013).

     The Court starts by “considering whether the issue in this

case is so substantial as to ‘justify resort to the experience,

solicitude, and hope of uniformity that a federal forum offers

on federal issues.’”   Municipality of Mayaguez, 726 F.3d at 13

(quoting Grable, 545 U.S. at 312).    The First Circuit, relying

on Gunn and Grable outlined the “substantiality” analysis as

follows:

          But what makes an issue important to the federal
     system as a whole? Recent Supreme Court case law has
     suggested at least two answers to this question. First,
     an issue may be substantial where the outcome of the
     claim could turn on a new interpretation of a federal
     statute or regulation which will govern a large number
     of cases. . . .
          Second, a federal issue may also be substantial
     where the resolution of the issue has broader
     significance . . . for the Federal Government. That is,
     because [t]he Government has a direct interest in the
     availability of a federal forum to vindicate its own
     administrative   action,   the  Court   has   repeatedly
     suggested that a federal issue is more likely to be
     substantial where a claim between two private parties,
     though based in state law, directly challenges the
     propriety of an action taken by a federal department,
     agency, or service.


                               [19]
